Citation Nr: 0021966	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a skin rash, to 
include chloracne, 
due to Agent Orange exposure. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1955 to July 1959 
and September 1960 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board will address the issue of entitlement to service 
connection for a left shoulder disorder in the REMAND portion 
of this action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
rash, to include chloracne, due to Agent Orange exposure is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

2.  In August 1985, the Board denied a claim of entitlement 
to service connection for sinusitis.

3.  Evidence received since the August 1985 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for sinusitis.

4.  The veteran's lumbar strain is not manifested by a 
pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy, muscle spasms, an absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash, to include chloracne, due to Agent Orange exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The August 1985 Board decision denying a claim to reopen 
the issue of entitlement to service connection for sinusitis 
is final.  38 U.S.C.A. § 7104 (West 1991).

3.  The evidence received since the August 1985 Board 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for sinusitis is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  The schedular criteria for a rating in excess of 40 
percent for lumbar strain have been not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for a skin rash, to 
include chloracne, due to Agent Orange exposure.  In a case 
like this, however, the Board must initially determine 
whether a veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If a well-
grounded claim has not been presented, then the appeal must 
fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1999), in 
the case of a Vietnam veteran, no direct evidence as to the 
in-service incurrence and medical nexus prongs is necessary 
when those federal regulations are satisfied.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Mere service, however, 
in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed to 
herbicides if, and only if, he develops one of the enumerated 
presumptive disorders within the statutory presumptive 
period.  Chloracne and acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  If the veteran does not have an 
Agent Orange presumptive disorder, a presumption of exposure 
to herbicides does not arise.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The appellant may, however, try to 
establish service connection for chloracne or acute and 
subacute peripheral neuropathy on a direct basis.  See 
generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the record shows that the service medical records 
are negative for a skin rash, to include chloracne, during 
service.  Likewise, postservice VA and private medical 
evidence of record is equally silent for any competent 
evidence of a diagnosis of a skin rash, to include chloracne.  
Accordingly, the veteran has failed to submit any competent 
medical evidence of a current disability and, thus, his claim 
for direct and presumptive service connection is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With respect to the veteran's contention that he developed a 
skin rash, to include chloracne, as a result of service, the 
Board notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II.  New and material evidence

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The procedural history reveals that the RO originally denied 
entitlement to service connection for sinusitis in November 
1983 essentially because there was no medical evidence of 
sinusitis shown on service discharge or post-service.  The 
veteran appealed and the Board continued the denial in an 
August 1985 decision for the same reasons identified by the 
RO.  That decision is final.  A claim that is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Id.

Available to the Board at the time of the last final decision 
in August 1985 were the appellant's service medical records, 
post-service VA and private medical records, and statements 
provided by the veteran.  

The service medical records reveal that during the veteran's 
service, spanning over 20 years, he was treated several times 
for sinusitis.  The April 1976 service discharge examination 
report, which is of record, reveals no medical evidence of 
chronic sinusitis.  The veteran did give a history of 
sinusitis at that time.

The post-service medical evidence was negative for a 
diagnosis of sinusitis that was related to service.  The 
veteran essentially contended in his statements that he 
developed sinusitis during his career in service.  Based on 
the foregoing evidence, in August 1985, the Board denied the 
veteran's service connection claim for sinusitis. 

Evidence received since the August 1985 Board decision 
includes additional post-service private and VA medical 
records and additional statements from the veteran.

The Board notes that the additional private and VA records 
submitted after the August 1985 Board decision are negative 
for a diagnosis of sinusitis.

In his written statements, the veteran echoed his previous 
contentions that service connection for sinusitis was 
warranted essentially because his service medical records 
show that he was treated and diagnosed with sinusitis during 
his military service. 

After carefully considering the evidence submitted since the 
last final Board decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records still do not show that he has been diagnosed post-
service with sinusitis that is linked to his active duty. 

In addition, his statements, as a lay person, are not 
competent to diagnose sinusitis.  Espiritu v. Derwinski, 2 
Vet. App. 492 494 (1992).  Thus, without competent evidence 
linking current sinusitis to service, the Board finds that 
his statements are not material to the issue on appeal.  

As the evidence submitted since August 1985 fails to contain 
evidence of sinusitis, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, new and material evidence 
has not been submitted and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


III.  Increased rating

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to his 
service-connected low back disorder since the last final 
respective decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's low back and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Background

The record contains VA and private outpatient medical 
evidence which essentially shows complaints and treatment for 
the issue on appeal dating back to the time he filed the 
increased rating claim. 

According to a July 1995 examination report from Saint 
Michael's Hospital, the veteran's low back was tender with 
moderate spasm.  Lumbar spine range of motion was 
unproductive because the patient could not get to a sitting 
position in the hospital bed.  Also, attempts at raising his 
feet and legs resulted in almost immediate pain with a few 
degrees of passive or active elevation.  The examiner further 
noted, however, that the veteran was able to bend his knees 
without difficulty and get his heels near his buttocks.  The 
examiner assessed radicular low back pain that was severe 
with any attempt at motion, although there was a question of 
functional overlay.  An x-ray study taken during the 
examination revealed good vertebral alignment and no evidence 
of fracture.  The disc spaces were well maintained.  

VA examined the veteran's low back in November 1996.  
According to the examination report, the veteran complained 
of occasional low back pain, which occurred about five times 
a month and lasted up to four days.  He also described 
tingling dysthesias in the right lateral thigh (to above knee 
level), which usually occurred when his back hurt.  This 
would generally last from five minutes to a half-hour and 
would decrease with movement and analgesics.  With respect to 
functional limitation, he could not think of anything 
specific except for experiencing trouble showering and 
washing his hair.  He denied bowel and bladder problems.  The 
physical examination revealed that the veteran had a casual, 
slightly asymmetric gait; however, his back movements were 
fluid with no antalgic component noted.  The lumbosacral 
spine examination was abnormal.  There was flattening of the 
lumbar spine with scoliosis concaved to the right and 
palpable tender right paravertebral muscle spasm at the mid-
lumbar level.  Results of the Schober's test showed decreased 
lumbar mobility of 4 centimeters, with most of the 
restriction in the lower lumbar segment.  There was no 
spinous process, sacroiliac joint, or sciatic notch 
tenderness.  With the knees flexed, there was stated non-
radicular low back/posterior hip pain.  His tandem gait was 
slightly ataxic with increased sway but the lumbosacral 
dynamics were normal without subjective or objective evidence 
of pain.  The examiner noted that there was decreased low 
back range of motion with right paravertebral muscle spasm 
and lumbar scoliosis concaved to the right.  Flexion of the 
low back was 0 to 86 degrees, extension 0 to 18 degrees, left 
lateral flexion 0 to 18 degrees, right lateral flexion 0 to 
17 degrees, left rotation 0 to 50, and right rotation 0 to 
47.  There was objective evidence of pain on motion.  The x-
ray study of the lumbar spine was abnormal.  The radiologist 
described moderate thoracolumbar levoscoliosis centered at 
the D12/L2 level, with no acute lumbar spine pathology 
visualized.  The examiner diagnosed low back strain.

A May 1998 VA x-ray report shows that mild bone 
demineralization might be present.  Mild degenerative 
spurring was seen at L4 and L5.  There appeared to be mild 
narrowing of the L5-S1 disc space as well as minimal 
narrowing along the posterior aspect of the L4-5 disc space.  
The remaining intervertebral disc spaces and vertebral body 
heights were intact.  There was no evidence of 
spondylolisthesis.  There was minimal sclerosis in both 
sacroiliac joints especially on the left side, possible due 
to degenerative changes.  The impression was minor 
degenerative changes in the lumbar spine.

VA examined the veteran in May 1998.  The veteran reported 
that, since March 1998, his low back pain had worsened.  He 
also described an associated achy pain "inside" his right leg 
just below the right knee (not in a dermatome pattern).  This 
lasted for four weeks and was relieved with muscle relaxants 
and Motrin.  Subsequently, he had had nonradicular low back 
pain while doing normal activities around the house.  Upon 
reviewing the claims file, the examiner noted that back pain 
was sparsely documented with no mention of acute flare-ups in 
the VA outpatient records.  Computerized pharmacy records 
confirmed that the veteran was prescribed pain medication for 
his low back.  Physical examination revealed straightening of 
the lumbar lordotic curve with no palpable spasm or 
tenderness and no spinous process tenderness to percussion.  
There was stated tenderness to palpation of the superior 
aspect of the right sacroiliac joint.  The left sacroiliac 
joint and sciatic notch were nontender.  The Schober's test 
showed decreased lumbar mobility of 4 centimeters without 
segmental fixation.  The range of motion was also decreased 
during his daily activities and tandem walk.  During the toe 
walk and heel walk, there was mild ataxia with complaints of 
low back pain after lurching.  There were also other 
objective indications of pain at limits of range of motion.  
Straight leg raise testing was unreliable because of 
inconsistent responses.  With knees flexed, there was stated 
pain in the anterior aspect of the right hip during flexion, 
internal and external rotation.  Bowstring was associated 
with the right lumbar and ipsilateral posterior thigh pain 
and the left bowstring was associated with nonradicular back 
discomfort.  Lumbar flexion was 0 to 55 degrees; extension 0 
to 18 degrees; left lateral flexion 0 to 20 degrees and 0 to 
15 to the right; left rotation 0 to 30 degrees and 0 to 22 to 
the right.  An x-ray study of the lumbar spine was abnormal.  
The radiologist described moderate thoracolumbar 
levoscoliosis unchanged since November 1996 and minimal 
lumbar hypertrophic degenerative arthritic changes that had 
increased slightly in the interim.  No spondylolysis or 
spondylolisthesis was identified.  The diagnosis was low back 
strain.

A November 1998 letter from the Social Security 
Administration (SSA) reveals that the veteran is receiving 
retirement benefits.  In addition, an Order of Dismissal 
dated September 1996 indicates that SSA denied the veteran's 
reconsideration for disability benefits.  In short, SSA 
denied the veteran's claim for disability benefits.

VA examined the veteran in September 1999.  The examiner 
reported, based on a review of the veteran's medical records, 
that there was infrequent care for the veteran's back pain.  
The veteran was prescribed two pain relief medications 
(Ibuprofen 800 milligrams and Methocarbamol 750 milligrams).  
The examiner noted that he observed the veteran when he 
arrived for the examination.  Therefore, the examiner 
observed the veteran as he left his vehicle in the parking 
lot, walked into the clinic, and the when he was in the 
clinic.  The examiner did it without the veteran being aware.  
The examiner noted that he and another physician observed 
that the veteran showed some stiffness when ambulating, but 
he did not limp and he moved quickly and with purpose.  While 
in his automobile after parking it, the veteran was able to 
rotate at the shoulders, as well as with his lower back.  He 
showed no hesitancy getting out of his automobile.  When the 
veteran entered the office he was unable to move in any 
direction.  The examiner tried to test the range of motion of 
the veteran's lumbar spine but the veteran was simply not 
compliant.  Afterwards, the examiner observed the veteran 
bend over and tie his shoes while in the Radiology 
department.  Nevertheless, when asked to go through range of 
motion testing, the veteran could not move even 10 degrees in 
any direction.  The examiner felt that this was not a valid 
examination because the veteran was not entirely compliant.  
The examiner opined that he was unable to state to any degree 
of medical certainty what functional limitations should be 
given to the veteran because of lack of compliance.  For 
example, the examiner noted that, although arthritis of the 
lumbar spine was substantiated by x-ray evidence, the 
examination and observation were so much in disagreement that 
he could not in good conscience report the ranges of motion 
or functional limitations.  The examiner diagnosed chronic 
low back pain with degenerative arthritis, and elaborated 
that he was simply unable to state the functional limitations 
or ranges of motion because of problems with compliance.

In a November 1999 statement, the veteran disputed the 
findings by the September 1999 VA examiner and demanded that 
they be stricken from the record.  He also maintained that he 
had been told that he had intervertebral disc syndrome with 
sciatic nerve neuropathy. 



B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  In this regard, 
where entitlement to compensation has already been 
established, and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58. Although the 
recorded history of a particular disability should be 
reviewed, in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned, if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

Under Diagnostic Code 5295 a 40 percent evaluation is 
warranted when there is a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the maximum available under Diagnostic Code 
5295.

In this case, the veteran's complaints due to a low back 
disorder include frequent, significant pain.  The 
preponderance of the objective evidence shows low back pain 
with x-ray evidence of degenerative joint disease and lost 
range of motion secondary to pain.  These findings equate to 
no more than a severe rating under Diagnostic Code 5295.  
Therefore, a rating in excess of 40 percent under Diagnostic 
Code 5295 is not warranted.

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, higher evaluations are provided under Diagnostic 
Codes 5286 and 5289 for ankylosis or under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
Diagnostic Codes 5286 or 5289 because the veteran's service-
connected disability has not been shown to result in 
ankylosis.  For example, the report does not include a 
diagnosis of ankylosis of the lumbar spine.  Likewise, VA 
outpatient treatment records from April to December 1998 were 
negative for ankylosis of the lumbar spine.

With respect to Diagnostic Code 5293, despite the veteran's 
contention, service connection has not been established for 
intervertebral disc syndrome; accordingly, the diagnostic 
code therefor does not apply to this case.  Finally, because 
the rating standards for sacroiliac injury and weakness under 
Diagnostic Code 5294, are the same as for Diagnostic Code 
5295, this code provides no basis for a higher evaluation of 
the veteran's disability.  

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5295, the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, an 
increase in the present 40 percent evaluation is not in 
order.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5295.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.

The Board has also considered whether these claims should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b).  The 
governing norm in such exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The record reflects that, while the veteran was hospitalized 
in July 1995 for low back pain, it was not for an extended 
period.  Otherwise, he has not been hospitalized for his low 
back disability since his discharge from service.  Although 
this disability is manifested by pain, limitation of motion, 
weakness and recurrent dislocations, these manifestations are 
contemplated by the 40 percent rating currently in effect. 
There are no unusual or exceptional manifestations of the 
disability.  The disability is shown to be productive of 
industrial impairment; however, there is no indication that 
the average industrial impairment, as opposed to the 
veteran's individual industrial impairment, from the 
disability would be in excess of that contemplated by the 40 
percent rating.  Further, the Ratings Schedule requires 
ankylosis for a higher rating for the low back disorder, 
which the medical evidence fails to show.  Therefore, the 
Board has concluded that referral of this claim for extra-
schedular consideration is not in order.


ORDER

Service connection for a skin rash, to include chloracne, due 
to Agent Orange exposure is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for sinusitis, the appeal is 
denied.

An increased evaluation for lumbar strain is denied.


REMAND

The Board finds that the issue of "whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a left shoulder disorder" is 
improperly on appeal because the RO's November 1983 original 
rating decision is not final.

In the November 1983 rating decision, the RO denied service 
connection for a left shoulder disorder, along with several 
other issues.  Later that same month, the veteran filed a 
notice of disagreement with the RO's November 1983 denial of 
service connection with respect to several of the issues 
decided by the RO, specifically to include the claim for the 
left shoulder.  The Board notes that a statement of the case 
with respect to entitlement to service connection for a left 
shoulder disability has never subsequently been issued to the 
veteran.  Hence, the RO should send the veteran a statement 
of the case on this issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue to the veteran a 
statement of the case on the issue of 
entitlement to service connection for a 
left shoulder disorder.  The claimant is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review on this issue by the 
Board.

The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over this claim, and that it 
should be referred by the RO to the Board 
for appellate consideration if and only 
if the veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 17 -


